[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           FEBRUARY 9, 2007
                              No. 06-13466                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                D. C. Docket No. 05-00129-CR-FTM-29-SPC

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

VICTOR MANUEL LEMOS VASQUEZ,

                                                        Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 9, 2007)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     On December 5, 2005, the U.S. Coast Guard boarded a fishing vessel in the
Pacific Ocean, 175 miles southwest of Costa Rica, and seized 3500 pounds of

cocaine that were hidden in a false compartment on the vessel. The captain and

four others, including appellant, who served as the vessel’s crew, were aboard.1

       On December 14, 2005, a Middle District of Florida grand jury returned a

two-count indictment against appellant and the others aboard the vessel charging

them, in Count One, with possession with intent to distribute five kilograms or

more of cocaine while on board a vessel subject to the jurisdiction of the United

States, 46 Appendix, U.S.C. §§ 1903(a), 1903(g), and 21 U.S.C. § 960(b)(1)(B)(ii),

and, in Count Two, with conspiracy to possess with intent to distribute five

kilograms or more of cocaine while on board a vessel subject to the jurisdiction of

the United States, 46 Appendix, U.S.C. §§ 1903(a), 1903(g), 1903(j), and 21

U.S.C. § 960(b)(1)(B)(ii). On March 16, 2006, appellant, having entered into a

plea agreement with the Government, plead guilty to both counts, and on June 12,

2006, the district court sentenced him to concurrent prison terms of 135 months.

He now appeals his sentences, contending that, in determining the sentence range

under the Sentencing Guidelines, the district court erred in refusing to reduce his

offense level by two levels pursuant to U.S.S.G. § 3B1.2(b).

       The Sentencing Guidelines provide for a downward adjustment of the


       1
          Appellant was to be paid $4000, $2000 of which he had already received, for assisting
in the transportation of the cocaine.

                                               2
offense level “for a defendant who plays a part in committing the offense that

makes him substantially less culpable than the average participant.” U.S.S.G.

§ 3B1.2, comment. (n.3) (2005). A defendant is granted a two-level adjustment as

a minor participant if he “is less culpable than most other participants, but whose

role could not be described as minimal.” U.S.S.G. § 3B1.2, comment. (n.5)

(2005). A defendant bears the burden of proving a mitigating role in the offense,

by a preponderance of the evidence. Id. at 939. We have instructed that the

district court first “measure[s] the defendant’s role against the relevant conduct for

which [ ]he was held accountable at sentencing,” then, if that is not dispositive,

“the district court may also measure the defendant’s role against the other

participants . . . in that relevant conduct.” Id. at 945. The defendant’s status as a

drug courier does not alter this analysis. Id. at 942-43. The amount of drugs is “a

material consideration in assessing a defendant’s role in [his] relevant conduct,”

and “the Guidelines explicitly recognize that amount of drugs may be

determinative in the context of minimal participants.” Id. at 943.

      Appellant failed to satisfy his burden of showing that he played a less

significant of a role in trafficking the cocaine than at least the two other crew

members who were indicted as codefendants. Thus, as a crew member on the

vessel, his role in transporting the drugs was indistinguishable from two of his



                                           3
codefendants’ roles, and he cannot be said to be any less culpable. Therefore, the

district court did not clearly err by refusing to reduce his offense level under §

3B1.1(2)b).

      Appellant contends that his sentences are unreasonable because the court

miscalculated the sentence range under the Guidelines. We find no error in the

court’s calculation. And we find nothing in the record to support his claim that his

sentences are unreasonable. Whether a sentence is unreasonable turns on the

court’s consideration of the purposes of sentencing that are spelled out in 18

U.S.C. § 3553(a). United States v. Williams, 435 F.3d 1350, 1353 (11th Cir.

2006). The record discloses that the court properly considered those purposes in

fashioning appellant’s sentences.

      AFFIRMED.




                                           4